                       Case 2:19-bk-24804-VZ                         Doc 92 Filed 11/15/19 Entered 11/15/19 17:57:30                                                    Desc
                                                                      Main Document    Page 1 of 2
 Fill in this information to identify your case:                                                        Last 4 digits of Social Security number or ITIN     8972
 Debtor 1                 Yueting                                                     Jia               EIN
                          First Name         Middle Name         Last Name
 Debtor 2                                                                                               Last 4 digits of Social Security number or ITIN
 (Spouse if, filing)      First Name         Middle Name        Last Name                               EIN

 United States Bankruptcy Court for the:           DISTRICT OF DELAWARE                                 Date case filed for chapter 11                    10/14/2019            OR

 Case number           19-12220 (KBO)                                                                   Date case filed in chapter
 (if known)
                                                                                                        Date case converted to chapter 11


Official Form 309E (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                                                 12/15

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect
debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency,
repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors
who violate the stay can be required to pay actual and punitive damages and attorney’s fees. Under certain circumstances, the stay may be limited to 30
days or not exist at all, although debtors can ask the court to extend or impose a stay.
The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a
particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadlines specified in this
notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
 The staff of the bankruptcy clerk’s office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which
may appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social
Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                   About Debtor 1:                                                          About Debtor 2:


 1.    Debtor's full name                          Yueting Jia
       All other names used in
 2.
       the last 8 years                            YT Jia
                                                   91 Marguerite Drive                                                      If Debtor 2 lives at a different address:
 3.    Address                                     Ranchos Palos Verdes, CA 90275
                                            James E. O'Neill, Esquire                                                       Contact phone       (302) 652-4100

 4.
       Debtor's attorney                    Pachulski Stang Ziehl & Jones LLP                                               Email              Jo’neill@pszjlaw.com
       Name and address                     919 N. Market Street, 17th Floor
                                            Wilmington, DE 19899

 5.                                                 824 N. Market Street, 3rd Floor                                                            Monday through Friday
       Bankruptcy clerk's office
                                                    Wilmington, DE 19801                                                    Hours open         8:00 a.m. to 4:00 p.m.
       Documents in this case may be
       filed at this address.                                                                                               Contact phone      (302) 252-2900

       You may inspect all records filed
       in this case at this office or
       online at www.pacer.gov.

 6.    Meeting of Creditors
       Debtors must attend the                       December 6, 2019                       at   10:00 AM                   Location:     J. Caleb Boggs Federal Bldg.
       meeting to be questioned                     Date                                         Time
       under oath. In a joint case,                                                                                                       844 King Street, 3rd Floor
       both spouses must attend.
                                                                                                                                         Room 3209
       Creditors may attend, but are
                                                                                                                                         Wilmington, DE 19801
       not required to do so.
                                                                                                                                                   For more information, see page 2

 Official Form 309E (For Individuals or Joint Debtors)                    Notice of Chapter 11 Bankruptcy                                                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                Case 2:19-bk-24804-VZ                     Doc 92 Filed 11/15/19 Entered 11/15/19 17:57:30                                           Desc
                                                           Main Document    Page 2 of 2
7.    Deadlines                           File by the deadline to object to discharge or to challenge
                                          whether certain debts are dischargeable:
      The bankruptcy clerk’s office
      must receive these documents        You must file a complaint:
      and any required filing fee by
      the following deadlines.                  if you assert that the debtor is not entitled to receive a           Time to Object to Discharge: TBD
                                                discharge of any debts under any of the subdivisions of              First date set for hearing on confirmation of
                                                11 U.S.C. § 727(a)(2) through (7), or                                plan. The court will send you a notice of that
                                                                                                                     date later.

                                                If you want to have a debt excepted from discharge                   Filing deadline for dischargeability
                                                under 11 U.S.C. § 523(a)(2), (4), or (6).                            complaints:          February 4, 2020


                                          Deadline for filing a proof of claim:                                     January 24, 2020

                                          A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                                          obtained at www.uscourts.gov or any bankruptcy clerk's office.

                                          Your claim will be allowed in the amount scheduled unless:

                                              your claim is designated as disputed, contingent, or unliquidated;
                                              you file a proof of claim in a different amount; or
                                              you receive another notice.


                                          If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated,
                                          you must file a proof of claim or you might not be paid on your claim and you might be unable to vote
                                          on a plan. You may file a proof of claim even if your claim is scheduled.
                                          You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                          example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including
                                          the right to a jury trial.

                                          Deadline to object to exemptions:                                         Filing deadline:        30 days after the
                                          The law permits debtors to keep certain property as exempt.                                       conclusion of the meeting
                                          If you believe that the law does not authorize an exemption                                       of creditors
                                          claimed, you may file an objection.

8.    Creditors with a foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the
      address                             deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about
                                          your rights in this case.

9.    Filing a Chapter 11                 Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court confirms
      bankruptcy case                     it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you may have the
                                          opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and you may object to
                                          confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the debtor will remain in
                                          possession of the property and may continue to operate the debtor’s business.
10. Discharge of debts                    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt. See 11
                                          U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until all payments under
                                          the plan are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                          except as provided in the plan. If you believe that a particular debt owed to you should be excepted from the discharge
                                          under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint and pay the filing fee in the bankruptcy clerk’s office
                                          by the deadline. If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. §
                                          1141 (d)(3), you must file a complaint and pay the filing fee in the clerk’s office by the first date set for the hearing on
                                          confirmation of the plan. The court will send you another notice telling you of that date.
11    Exempt property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to
                                          creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt. You may
                                          inspect that list at the bankruptcy clerk’s office or online at www.pacer.gov. If you believe that the law does not authorize
                                          an exemption that the debtors claim, you may file an objection. The bankruptcy clerk’s office must receive the objection
                                          by the deadline to object to exemptions in line 7.


                                          If you require additional information, you may contact the Debtor’s notice and claims
                                          agent, Epiq Corporate Restructuring, LLC, by calling 855-963-0391 (U.S.) 400-120-3077
                                          (China) or 503-520-4401 (Non U.S. Parties), by email at ProjectR@eqiqglobal.com, or
                                          through the case website: dm.epiq11.com/case/YT1/info.



  Official Form 309E (For Individuals or Joint Debtors)         Notice of Chapter 11 Bankruptcy                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
